                                   1                               UNITED STATES DISTRICT COURT

                                   2                              NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                       BRENNON B.,
                                   4                                                     Case No. 19-cv-02394-YGR
                                                     Plaintiff,
                                   5
                                               v.                                        CASE MANAGEMENT AND
                                   6                                                     PRETRIAL ORDER
                                       WEST CONTRA COSTA UNIFIED
                                   7   SCHOOL DISTRICT, et al.,
                                   8                 Defendants.

                                   9        TO ALL PARTIES AND COUNSEL OF RECORD:

                                  10        The Court hereby sets the following trial and pretrial dates:

                                  11                                  PRETRIAL SCHEDULE
                                  12   CASE MANAGEMENT CONFERENCE:                          Monday, April 6, 2020 at 2:00 p.m.
Northern District of California
 United States District Court




                                  13   PREVIOUSLY REFERRED TO MAGISTRATE JUDGE
                                       BEELER FOR A SETTLEMENT CONFERENCE
                                  14
                                       LAST DAY TO JOIN PARTIES OR AMEND                    Only with Court approval and for good
                                  15
                                       PLEADINGS:                                           cause
                                  16
                                       NON-EXPERT DISCOVERY CUTOFF:                         July 24, 2020
                                  17
                                       DISCLOSURE OF LIABILITY EXPERT REPORTS:
                                  18                                                        Opening: August 14, 2020
                                       ALL EXPERTS, RETAINED AND NON-RETAINED
                                  19   MUST PROVIDE WRITTEN REPORTS COMPLIANT               Rebuttal: August 28, 2020
                                       WITH FRCP 26(A)(2)(B):
                                  20
                                       LIABILITY EXPERT DISCOVERY CUTOFF:                   September 11, 2020
                                  21
                                       DISCLOSURE OF DAMAGES EXPERT REPORTS:
                                  22                                                        Opening: November 23, 2020
                                       ALL EXPERTS, RETAINED AND NON-RETAINED
                                  23   MUST PROVIDE WRITTEN REPORTS COMPLIANT               Rebuttal: December 4, 2020
                                       WITH FRCP 26(A)(2)(B):
                                  24
                                       DAMAGES EXPERT DISCOVERY CUTOFF:                     December 15, 2020
                                  25

                                  26

                                  27

                                  28
                                   1    DISPOSITIVE MOTIONS1 / DAUBERT MOTIONS To
                                                                                               On 35 day notice. Filed October 6, 2020
                                        BE HEARD BY:
                                   2
                                        COMPLIANCE HEARING (SEE PAGE 2)                        Friday, January 29, 2021 at 9:01 a.m.
                                   3
                                        JOINT PRETRIAL CONFERENCE STATEMENT:                   February 5, 2021
                                   4

                                   5    PRETRIAL CONFERENCE:                                   Friday, February 19, 2021 at 9:00 a.m.

                                   6    TRIAL DATE                                             Monday, March 8, 2021 at 8:30 a.m. for
                                                                                               Jury Trial
                                   7
                                       Pursuant to the Court’s Pretrial Instructions in Civil Cases at Section 2, trial counsel shall meet
                                   8
                                       and confer in advance of the Pretrial Conference. The compliance hearing on Friday, January 29,
                                   9
                                       2021 at 9:01 a.m. is intended to confirm that counsel have reviewed the Court’s Pretrial Setting
                                  10
                                       Instructions and are in compliance therewith. The compliance hearing shall be held in the Federal
                                  11
                                       Courthouse, 1301 Clay Street, Oakland, California, in Courtroom 1. Five (5) business days prior
                                  12
Northern District of California




                                       to the date of the compliance hearing, the parties shall file a one-page JOINT STATEMENT
 United States District Court




                                  13
                                       confirming they have complied with this requirement or explaining their failure to comply. If
                                  14
                                       compliance is complete, the parties need not appear and the compliance hearing will be taken off
                                  15
                                       calendar. Telephonic appearances will be allowed if the parties have submitted a joint statement
                                  16
                                       in a timely fashion. Failure to do so may result in sanctions.
                                  17
                                              The parties must comply with both the Court’s Standing Order in Civil Cases and Standing
                                  18
                                       Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All
                                  19
                                       Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.
                                  20
                                              IT IS SO ORDERED.
                                  21
                                       Dated: November 8, 2019
                                  22
                                                                                        ______________________________________
                                  23                                                    YVONNE GONZALEZ ROGERS
                                                                                        United States District Judge
                                  24

                                  25

                                  26

                                  27
                                              1
                                              See Standing Order regarding Pre-filing Conference Requirements for motions for
                                  28
                                       summary judgment.
                                                                                     2
